Exhibit 10.73
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Agreement”) is made as of April 13, 2009 by and
among STAAR Surgical Company, a Delaware corporation (the “Company”), and the
secured party hereto and its respective endorsees, transferees and assigns (the
“Secured Party”).
 
WHEREAS, in connection with the execution and delivery of that certain Amended
and Restated Senior Secured Promissory Note dated April 13, 2009 (the “Senior
Secured Note”) made by the Company in favor of the Secured Party, the Company
agreed to execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC.  All capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Senior
Secured Note.
 
a.           “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following, whether presently owned or existing or hereafter acquired or coming
into existence, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:
 
i.           All goods, including, without limitation, all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items, owned by the Company
and used in connection with the Company’s businesses and all improvements
thereto; and
 
ii.          All inventory of the Company; and
 
iii.         All of the Company’s contract rights and general intangibles,
including, without limitation, all partnership interests, stock or other
securities, licenses, distribution and other agreements, computer software
development rights, employee non-compete, non-disclosure and assignment of
rights agreements, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, deposit accounts, and income tax
refunds; and

 
- 1 -

--------------------------------------------------------------------------------

 



 
iv.          All receivables of the Company including, without limitation, all
insurance proceeds, and rights to refunds or indemnification whatsoever owing,
together with all instruments, all documents of title representing any of the
foregoing, all rights in any merchandising, goods, equipment, motor vehicles and
trucks which any of the same may represent, and all right, title, security and
guaranties with respect to each receivable, including any right of stoppage in
transit; and
 
v.           All of the Company’s Intellectual Property; and
 
vi.          All of Company’s equity interest in its Subsidiaries (as defined in
the Senior Secured Note) and certificates evidencing such equity interest, and
any shares of stock (including, without limitation, a distribution in connection
with any reclassification, increase or reduction of capital or in connection
with any reorganization), or any option or right to acquire shares of stock, in
substitution of, or in exchange for, any of such equity interest, or any stock
dividend or split with respect to such equity interest, and any distributions,
whether dividend or liquidating or otherwise, of any cash or property with
respect to such equity interest; and
 
vii.         All of the Company’s documents, instruments and chattel paper,
files, records, books of account, business papers, computer programs and the
products and proceeds of all of the foregoing Collateral set forth in paragraphs
(i) through (vi), inclusive, above.
 
Notwithstanding the foregoing, except for the Key Collateral, “Collateral” shall
exclude any of the Company’s right, title and interest in property to the extent
that, under applicable law or the terms or provisions of a written agreement,
document or instrument by which the Company is bound as of the date hereof, the
Company is expressly prohibited from granting a security interest therein or
such law or agreement, document or instrument provides for the involuntary
forfeiture of the property in the event a security interest is granted therein
without the consent of the appropriate governmental authority or contract
counterparty, or at all.
 
b.           “Copyrights” shall mean all of the following in which the Company
now holds or hereafter acquires any interest (i) all copyrights, whether
registered or unregistered, held pursuant to the laws of the United States, any
State thereof or any other country; (ii) registrations, applications and
recordings in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof or any other country; (iii) any
continuations, renewals or extensions thereof; (iv) any registrations to be
issued in any pending applications; (v) prior versions of works covered by
copyright and all works based upon, derived from or incorporating such works;
(vi) income, royalties, damages, claims and payments now and hereafter due
and/or payable with respect to copyrights, including, without limitation,
damages, claims and recoveries for past, present or future infringement; (vii)
rights to sue for past, present and future infringements of any copyright;
(viii) any rights in any material which is copyrightable or which is protected
by common law, United States copyright laws or similar laws, or any law of any
State, and (ix) any other rights corresponding to any of the foregoing rights
throughout the world.

 
- 2 -

--------------------------------------------------------------------------------

 
 
c.           “Copyright License” shall mean any agreement, written or oral, in
which the Company now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether the Company is
the licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which the Company has obtained the exclusive right to use a
copyright owned by a third party.
 
d.           “Intellectual Property” shall mean, collectively, the Software
Intellectual Property, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses and Trade Secrets.
 
e.           “Key Collateral” shall mean all of the Company’s equity interest in
the Subsidiaries identified on Schedule A, attached hereto, and those certain
Patents that the Company has represented to the Secured Party are key to the
business of the Company.
 
f.           “Obligations” means all of the Company’s obligations under this
Agreement and the Senior Secured Note, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later decreased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.
 
g.           “Patents” shall mean all of the following in which the Company now
holds or hereafter acquires any interest: (i) all patents of the United States
or any other country, all registrations and recordings thereof and all
applications for patents of the United States or any other country, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country; (ii) all reissues,
divisions, continuations, renewals, continuations in part or extensions thereof;
(iii) all patents to issue in any such applications; (iv) income, royalties,
damages, claims and payments now and hereafter due and/or payable with respect
to patents, including, without limitation, damages, claims and recoveries for
past, present or future infringement; and (v) rights to sue for past, present
and future infringements of any patent.
 
h.           “Patent License” shall mean any agreement, whether written or oral,
in which the Company now holds or hereafter acquires any interest, granting any
right with respect to any Patent (whether the Company is the licensee or the
licensor thereunder).
 
i.           “Software Intellectual Property” shall mean (i) all software
programs (including, without limitation, all source code, object code and all
related applications and data files), whether now owned, upgraded, enhanced,
licensed or leased or hereafter acquired by the Company; (ii) all computers and
electronic data processing hardware and firmware associated therewith; (iii) all
documentation (including, without limitation, flow charts, logic diagrams,
manuals, guides and specifications) with respect to such software, hardware and
firmware described in the preceding subclauses (i) and (ii); and (iv) all rights
with respect to all of the foregoing, including, without limitation, any and all
upgrades, modifications, copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and substitutions,
replacements, additions, or model conversions of any of the foregoing.

 
- 3 -

--------------------------------------------------------------------------------

 
 
j.           “Trademarks” shall mean any of the following in which the Company
now holds or hereafter acquires any interest: (i) any trademarks, tradenames,
corporate names, company names, business names, trade styles, service marks,
logos, other source or business identifiers, prints and labels on which any of
the foregoing have appeared or appear, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof and any applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country (collectively, the
“Marks”); (ii) any reissues, extensions or renewals thereof, (iii) the goodwill
of the business symbolized by or associated with the Marks, (iv) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to the Marks, including, without limitation, damages, claims and
recoveries for past, present or future infringement and (v) rights to sue for
past, present and future infringements of the Marks.
 
k.           “Trademark License” shall mean any agreement, written or oral, in
which the Company now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether the Company is
the licensee or the licensor thereunder).
 
l.           “Trade Secrets” shall mean common law and statutory trade secrets
and all other confidential or proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Company (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including, without limitation, all documents and things embodying,
incorporating or referring in any way to such Trade Secret, all Trade Secret
Licenses, and including, without limitation, the right to sue for and to enjoin
and to collect damages for the actual or threatened misappropriation of any
Trade Secret and for the breach or enforcement of any such Trade Secret license.
 
m.           “UCC” means the Uniform Commercial Code, as the same may, from time
to time, be in effect in the State of New York; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection of priority and
for purposes of definitions related to such provisions.
 
2.           Grant of Security Interest.  As a further inducement for the
Secured Party to accept the Senior Secured Note and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Party, a continuing senior security
interest in, a continuing lien upon, all of the Company’s right, title and
interest of whatsoever kind and nature in and to the Collateral (the “Security
Interest”).

 
- 4 -

--------------------------------------------------------------------------------

 
 
3.           Representations, Warranties, Covenants and Agreements of the
Company.  Except as set forth on Schedule B attached hereto, the Company
represents and warrants to, and covenants and agrees with, the Secured Party as
follows:
 
a.           The Company has the requisite corporate power and authority to
enter into this Agreement and otherwise carry out its obligations
thereunder.  The execution, delivery and performance by the Company of this
Agreement and the filings contemplated therein have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company.  This Agreement constitutes a legal, valid and binding obligation
of the Company enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally.
 
b.           The Company represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
(other than temporarily at the offices of its attorneys or accountants) or
places where the Collateral is stored or located.
 
c.           The Company is the sole owner of the Collateral (except for
non-exclusive licenses granted by the Company in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and is fully authorized to grant the Security Interest in and to
pledge the Collateral.  There is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that have been filed in favor of the Secured Party pursuant to this
Agreement) covering or affecting any of the Collateral.
 
d.           No part of the Collateral or rights in connection therewith has
been judged, by any governmental body with proper jurisdiction, to be invalid or
unenforceable.  No written claim has been received alleging the Company’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to the Company’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Company’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental authority.
 
e.           The Company shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule B attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Party at least thirty (30) days prior to such relocation
(i) written notice of such relocation and the new location thereof (which must
be within the United States) and (ii) evidence that appropriate financing
statements and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interest to create in favor of the
Secured Party valid, perfected and continuing first priority liens in the
Collateral, except as otherwise permitted hereby.

 
- 5 -

--------------------------------------------------------------------------------

 
 
f.           This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such Collateral and,
to the extent that it can be perfected through such filings, the Intellectual
Property.  Except for the filing of financing statements on Form-1 under the UCC
with the jurisdiction indicated on Schedule B, attached hereto, no authorization
or approval of or filing with or notice to any governmental authority or
regulatory body is required either (i) for the grant by the Company of, or the
effectiveness of, the Security Interest granted hereby or for the execution,
delivery and performance of this Agreement by the Company or (ii) for the
perfection of its rights and remedies hereunder.
 
g.           On or after the date hereof, the Secured Party shall be authorized
to file or cause to be filed one or more executed UCC financing statements on
Form-1 with respect to the Security Interest with the appropriate
jurisdictions.  Upon request of the Secured Party, the Company shall execute and
deliver any and all agreements, instruments, documents, and papers as the
Secured Party may reasonably request to evidence the Secured Party’ security
interest in the Intellectual Property and the goodwill and general intangibles
of the Company relating thereto or represented thereby.
 
h.           The execution, delivery and performance of this Agreement does not
conflict with or cause a material breach or default, or an event that with or
without the passage of time or notice, shall constitute a material breach or
default, under any agreement to which the Company is a party or by which the
Company is bound.  No consent (including, without limitation, from stockholders
or creditors of the Company) is required for the Company to enter into and
perform its obligations hereunder.
 
i.           The Company shall at all times safeguard, protect and maintain the
Collateral for the account of the Secured Party until this Agreement and the
Security Interest hereunder shall terminate pursuant to Section 11. Without
limiting the generality of the foregoing, the Company shall pay all governmental
fees and taxes necessary to maintain the Collateral and the Security Interest
hereunder.
 
The Company will not transfer, sell or otherwise dispose of any of the Key
Collateral without the prior written consent of the Secured Party.
 
j.           The Company shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
substantial change in the Collateral other than in the ordinary course of
business, and of the occurrence of any event which would have a material adverse
effect on the value of the Collateral or on the Secured Party’ security interest
therein.
 
k.           The Company shall promptly execute and deliver to the Secured Party
such further assignments, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Secured Party may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce the Security Interest.

 
- 6 -

--------------------------------------------------------------------------------

 
 
l.           The Company shall permit the Secured Party and its representatives
and agents to inspect the Collateral during normal business hours upon
reasonable advance notice and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Secured Party from time to
time.
 
m.         The Company will take commercially reasonable steps to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
 
n.           The Company shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Company that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Party hereunder.
 
o.           All information supplied to the Secured Party by or on behalf of
the Company with respect to the Collateral is accurate and complete in all
material respects as of the date hereof, and all information supplied after the
date hereof to the Secured Party shall be accurate in all material respects.
 
p.           With respect to any of the Company’s Intellectual Property:
 
i.           such Intellectual Property is subsisting and the rights in
connection with such Intellectual Property have not been adjudged invalid or
unenforceable, in whole or in part;
 
ii.          the rights in connection with such Intellectual Property are valid
and enforceable;
 
iii.         no claim has been made that the Company’s use of such Intellectual
Property infringes on the asserted rights of any third party;
 
iv.          the Company is the exclusive owner of the entire and unencumbered
right, title and interest in and to the Key Collateral; and
 
v.           the Company has performed and will continue to perform all acts and
has paid all required fees and taxes to maintain its rights with respect to each
and every item of Intellectual Property in full force and effect throughout the
United States, as applicable.
 
q.           Except with respect to any Patent, Trademark or Copyright that the
Company shall determine, on a commercially reasonable basis, is not of
sufficient economic value to the Company (which determination may not be made
with respect to any Key Collateral), or except as agreed in advance by the
Secured Party, the Company shall:
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
i.           maintain each Trademark and Copyright in full force free from any
claim of abandonment for non-use, maintain as in the past the quality of
products and services offered under such Trademark or Copyright; employ such
Trademark or Copyright with the appropriate notice of registration; not adopt or
use any mark which is confusingly similar or a colorable imitation of such
Trademark or Copyright unless the Secured Party shall obtain a perfected
security interest in such mark pursuant to this Agreement; and not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Trademark or Copyright may become invalidated;
 
ii.           not do any act, or omit to do any act, whereby any Patent may
become abandoned; and
 
iii.         notify the Secured Party immediately if it knows, or has reason to
know, that any application or registration relating to any Patent, Trademark or
Copyright may become abandoned, or of any material adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
the United States) regarding its ownership of any Patent, Trademark or Copyright
or its right to register the same or to keep and maintain the same.
 
r.           Whenever the Company, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office or acquire rights to any
new Patent, Trademark or Copyright whether or not registered, report such filing
to the Secured Party within five (5) business days after the last day of the
fiscal quarter in which such filing occurs.
 
s.           The Company shall take all commercially reasonable steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office or the United States Copyright Office, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Patents, Trademarks and Copyrights, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
t.           In the event that any Patent, Trademark or Copyright included in
the Intellectual Property is infringed, misappropriated or diluted by a third
party, the Company shall promptly notify the Secured Party after it learns
thereof and shall, unless it shall determine that such Patent, Trademark or
Copyright is not of sufficient economic value to it, which determination it
shall promptly report to the Secured Party: promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright.  If the Company
lacks the financial resources to comply with this Section 3(t), the Company
shall so notify the Secured Party and shall cooperate fully with any enforcement
action undertaken by the Secured Party on behalf of the Company.

 
- 8 -

--------------------------------------------------------------------------------

 
 
u.           None of such Patents, Trademarks, Copyrights and Trade Secrets is
the subject of any licensing or franchise agreement as of the date of this
Agreement.  No holding, decision or judgment has been rendered by any
governmental authority which would limit, cancel or question the validity of any
License, Patent, Trademark, Copyright and Trade Secrets.  No action or
proceeding is pending (i) seeking to limit, cancel or question the validity of
any License, Patent, Trademark, Copyright or Trade Secret, or (ii) which, if
adversely determined, would have a material adverse effect on the value of any
License, Patent, Trademark, Copyright or Trade Secret.  The Company has used and
will continue to use for the duration of this Agreement, proper statutory notice
in connection with its use of the Patents, Trademarks and Copyrights and
consistent standards of quality in products leased or sold under the Patents,
Trademarks and Copyrights.
 
4.           Defaults.  The following events shall be “Events of Default”:
 
a.           The occurrence of an Event of Default as defined in the Senior
Secured Note;
 
b.           If any representation or warranty of the Company in this Agreement
proves to have been incorrect in any material respect when made; and
 
c.           The failure by the Company to observe or perform any of its
obligations hereunder for ten (10) business days after receipt by the Company of
notice of such failure from the Secured Party.
 
5.           Rights and Remedies Upon Default.  After the occurrence and during
the continuance of any Event of Default, the Secured Party shall have the right
to exercise all of the remedies conferred to the Secured Party hereunder and
under the Senior Secured Note, and the Secured Party shall have all the rights
and remedies of a secured party under the UCC and/or any other applicable law
(including the Uniform Commercial Code of any jurisdiction in which any
Collateral is then subject).  Without limitation, the Secured Party shall have
the following rights and powers:
 
a.           to have a third party custodian take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same so long as the same can be accomplished without breach of the
peace and otherwise in compliance with applicable law, and the Company shall
assemble the Collateral and make it available to the Secured Party for the
benefit of the Secured Party at places which the Secured Party shall reasonably
select, whether at the Company’s premises or elsewhere, and make available to
the Secured Party, without rent, all of the Company’s respective premises and
facilities for the purpose of the Secured Party taking possession of, removing
or putting the Collateral in saleable or disposable form; and
 
b.           to operate the business of the Company using the Collateral and
shall have the right to assign, sell, lease or otherwise dispose of and deliver
all or any part of the Collateral, at public or private sale or otherwise,
either with or without special conditions or stipulations, for cash or on credit
or for future delivery, in such parcel or parcels and at such time or times and
at such place or places, and upon such terms and conditions as are commercially
reasonable.  Upon each such sale, lease, assignment or other transfer of
Collateral, the Secured Party may, unless prohibited by applicable law, purchase
all or any part of the Collateral being sold, free from and discharged of all
trusts, claims, right of redemption and equities of the Company, which are
hereby waived and released.
 

 
- 9 -

--------------------------------------------------------------------------------

 
 
6.           Applications of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Company any surplus proceeds.  If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party are legally entitled, then the
Company will be liable for the deficiency, together with interest thereon, plus
interest at the Default Rate as set forth in the Senior Secured Note, and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency.  To the extent permitted by applicable law, the Company waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral.
 
7.           Costs and Expenses. The Company agrees to pay all out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Party.  The
Company shall also pay all other claims and charges which would reasonably be
expected to prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein.  Upon the occurrence and continuance of an Event of
Default, the Company shall upon demand, pay to the Secured Party the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, which the Secured Party incurs in
connection with (a) the enforcement of this Agreement, (b) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (c) the exercise or enforcement of any of the rights of
the Secured Party under the Senior Secured Note, including, without limitation,
costs of collection.  Until so paid, any fees payable hereunder shall be added
to the principal amount of the Senior Secured Note and shall bear interest as
set forth in the Senior Secured Note.
 
8.           Indemnification.  The Company agrees to indemnify and hold harmless
the Secured Party and its respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns (an
“Indemnified Party”), from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by such
Indemnified Party as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.

 
- 10 -

--------------------------------------------------------------------------------

 

9.           Responsibility for Collateral.  The Company assumes all liabilities
and responsibility in connection with all Collateral, and the obligations of the
Company hereunder or under the Senior Secured Note shall in no way be affected
or diminished by reason of the loss, destruction, damage or theft of any of the
Collateral or its unavailability for any reason.
 
10.           Security Interest Absolute.  All rights of the Secured Party and
all Obligations of the Company hereunder, shall be absolute and unconditional,
regardless of: (a) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the Senior
Secured Note or any other agreement entered into in connection with the
foregoing; (b) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; or (c) any action by the Secured Party to obtain, adjust, settle
and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral.  The Company expressly waives
presentment, protest and notice of protest.  In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Party, then, in any such event, the Company’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  The Company waives all
right to require the Secured Party to proceed against any other person or to
apply any Collateral which the Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy.
 
11.           Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Senior Secured Note have
been indefeasibly made in full and all other Obligations have been indefeasibly
paid.
 
12.           Power of Attorney; Further Assurances.
 
a.           The Company authorizes the Secured Party, and does hereby make,
constitute and appoint it, and its respective officers, agents, successors or
assigns with full power of substitution, as the Company’s true and lawful
attorney-in-fact, with power, in its own name or in the name of the Company, to,
after the occurrence and during the continuance of an Event of Default,
(i) endorse any notes, checks, drafts, money orders, or other instruments of
payment (including, without limitation, payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Party; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Party, and at the Company’s expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement and the Senior Secured
Note, all as fully and effectually as the Company might or could do; and the
Company hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Obligations shall be outstanding.

 
- 11 -

--------------------------------------------------------------------------------

 
 
b.           On a continuing basis, the Company will cooperate in good faith
with the Secured Party to make, execute, acknowledge, deliver, file and record,
as the case may be, in the proper filing and recording places in any applicable
jurisdiction, all such instruments, and take all such action as may reasonably
be deemed necessary or advisable, or as reasonably requested by the Secured
Party, to perfect the Security Interest granted hereunder and otherwise to carry
out the intent and purposes of this Agreement, or for assuring and confirming to
the Secured Party the grant or perfection of a security interest in all the
Collateral.
 
13.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given (i) if delivered by hand, (ii) upon
receipt of proof of sending thereof if sent by facsimile, (iii) upon receipt if
sent by nationally recognized overnight delivery service (receipt requested),
the next business day, or (iv) if mailed by first-class registered or certified
mail, return receipt requested, postage prepaid, four days after posting in the
U.S. mails, in each case if delivered to the following addresses: (A)  if to the
Company, to the address set forth immediately below the Company’s name on the
signature pages hereto; and (B) if to the Investor, to the address set forth
immediately below the Investor’s name on the signature pages hereto.  Each party
shall provide notice to all of the other parties of any change in address.
 
14.           Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’ rights and
remedies hereunder.
 
15.           Miscellaneous.
 
a.           No course of dealing between the Company and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Senior Secured Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
b.           All of the rights and remedies of the Secured Party with respect to
the Collateral, whether established hereby or by the Senior Secured Note or by
any other agreements, instruments or documents or by law shall be cumulative and
may be exercised singly or concurrently.

 
- 12 -

--------------------------------------------------------------------------------

 

c.           This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto, including the
prior Agreement.  Any term of this Agreement may be terminated or amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
written consent of the Company and the holder of the Senior Secured Note.  Any
termination, amendment or waiver effected in accordance with this paragraph
shall be binding upon each future holder of the Senior Secured Note, its
successors and assigns, and the Company.
 
d.           In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
e.           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.
 
f.           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.
 
g.           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
h.           The validity and interpretation of this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York.  Each of the parties hereto hereby consents to the exclusive jurisdiction
and venue of the Courts of the State of New York, located in the City and County
of New York and the United States District Court, Southern District, for the
State of New York with respect to any matter relating to this Agreement and
performance of the parties’ obligations hereunder, the documents and instruments
executed and delivered concurrently herewith or pursuant hereto and performance
of the parties’ obligations thereunder and each of the parties hereto hereby
consents to the personal jurisdiction of such courts and shall subject itself to
such personal jurisdiction.  Any action, suit or proceeding relating to such
matters shall be commenced, pursued, defended and resolved only in such courts
and any appropriate appellate court having jurisdiction to hear an appeal from
any judgment entered in such courts.  The parties irrevocably waive the defense
of an inconvenient forum to the maintenance of such suit or proceeding.  Service
of process in any action, suit or proceeding relating to such matters may be
made and served within or outside the State of New York by registered or
certified mail to the parties and their representatives at their respective
addresses specified in Section 13 hereof, provided that a reasonable time, not
less than thirty (30) days, is allowed for response.  Service of process may
also be made in such other manner as may be permissible under the applicable
court rules.

 
- 13 -

--------------------------------------------------------------------------------

 
 
i.           Each party hereto hereby agrees to waive its respective rights to a
jury trial of any claim or cause of action based upon or arising out of this
Agreement.  The scope of this waiver is intended to be all encompassing of any
disputes that may be filed in any court and that relate to the subject mater of
this Agreement, including without limitation contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Each party
hereto acknowledges that this waiver is a material inducement for each party to
enter into a business relationship, that each party has relied on this waiver in
entering into this Agreement and that each party will continue to rely on this
waiver in their related future dealings.  Each party further warrants and
represents that it has reviewed this waiver with its legal counsel, and that
such party has knowingly and voluntarily waives its rights to a jury trial
following such consultation.  This waiver is irrevocable, meaning that,
notwithstanding anything herein to the contrary, it may not be modified either
orally or in writing, and this waiver shall apply to any subsequent amendments,
renewals and supplements or modifications to this agreement.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
16.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
 
17.           Facsimile Signature.  In the event that any signature is delivered
by facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
[remainder of page intentionally left blank]

 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
COMPANY:
 
STAAR SURGICAL COMPANY




By:
/s/ Deborah Andrews
   
Name:
Deborah Andrews
   
Title:
Vice President and Chief Financial Officer





Notices:
STAAR Surgical Company

1911 Walker Avenue
Monrovia, California 91016 
Attn: Charles Kaufman, Esq.
General Counsel
Telephone: (626) 303-7902 
Facsimile: (626) 358-3049


with copies to (which shall not constitute notice):
Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California 90013
Attn: Kathryn I. Johnstone, Esq.
Telephone: (213) 892-5662
Facsimile: (213) 892-5454

 
- 15 -

--------------------------------------------------------------------------------

 

ADDITIONAL SIGNATURE PAGE TO SECURITY AGREEMENT


SECURED PARTY:


BROADWOOD PARTNERS, L.P.


By:
/s/Neal C. Bradsher
   
Name:
Neal C. Bradsher
   
Title:
President of Broadwood Capital, Inc., the General Partner

 
Notices:
Broadwood Partners, L.P.,

c/o Broadwood Capital, Inc.
724 Fifth Avenue, 9th Floor
New York, NY 10019
Attn: Neal C. Bradsher
Telephone: (212) 508-5735
Facsimile: (212) 508-5756


with copies to (which shall not constitute notice):
Anslow & Jaclin LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attn: Joseph M. Lucosky, Esq.
Telephone: (732) 409 1212
Facsimile: (732) 577 1188

 
- 16 -

--------------------------------------------------------------------------------

 

Schedules and exhibits have been omitted, and will be provided to the Commission
upon request.  

 
- 17 -

--------------------------------------------------------------------------------

 